The judgment of the court was pronounced by
Etjstis, C. J.
This is an appeal taken from -a judgment rendered by the mayor of Donaldsonville for the sum of $30, for an alleged infraction of one of the town ordinances. It is brought before -this -court under article 63 of the constitution, as stated -by counsel.
The only question raised in this case is, the constitutionality of an act of the legislature vesting judicial power in the officer who determined it. This question does not give this court jurisdiction .of the cause under that article of the constitution. See Devron v. First Municipality, ante p.

Appeal dismissed.